Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 8, 11, and 17 recite a broad limitation and the claims also recite “preferably” the which is the narrower statement of the range/limitation of the respective percentage protein loss, molar ratio, temperature and weight. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Chen et al. (CN105541982)
	Chen discloses a method of maintaining corn protein yield during extraction, or a method of extracting zein from corn gluten, wherein the purity of obtained protein extract reaches 84.3 % and 55.3% of the protein contained in the raw material was obtained (abstract; p. 3; Example 1; p. 4), This reference teaches that the extraction method comprises first, obtaining a com gluten material, and then 
Washing it with an ethanol-water solvent to remove non-protein components (abstract; p. 3; Example 1; p. 4). Chen teaches that the extraction composition comprises at least 85% w/v ethanol, and that in a particular embodiment 95% ethanol was used (Example 2). This reference further teaches that the ratio of solid corn protein to ethanol is 1:15 at 60 degrees for 5 hrs [004-006]. 
	As such, this reference meets the limitations of claim 1 by teaching a method of corn protein extraction that loses less than 25% corn protein (84.3% protein yield) by washing with an ethanol solvent at 95% wt. Claims 2, 12 and 13 is met because this reference teaches that the corn protein: ethanol ration is 1:15, which falls within the 5:1 to 25:1 range. Claim 18 is met because this reference teaches the corn protein product for nutrition and human consumption [0006-0007].  As to claims 15-17, the claimed method of extraction is anticipated by Chen, with the same percentage of protein yield. As such, the claimed yield index and dry protein weight are inherent to the method of Chen, and would be expected to be the same, absent evidence that the steps of Chen and the steps of claim 1 differ.  


Claim Rejections 35 USC 103(A)(1)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 2, 12 and 13 above, in view of Cook (US 5,580,959) and Cargill (WO2016/154441).  
The teachings of Chen have been described supra. 
The difference between the prior art and the instant claims is that Chen does not teach a heating step prior to the washing step or that hydrogen peroxide is used during the oxidizing step. 
	Cook teaches a method of maintaining corn protein yield during zein extraction from corn gluten meal, comprising obtaining a corn gluten material and washing the corn gluten material to remove non-protein components with an ethanol-water solvent comprising at least 85% wt percent ethanol to obtain a corn protein concentrate product (col. 2, lines 47-48; col. 7, lines 52-54). This reference teaches that the destarched corn gluten is washed in a solution of aqueous ethanol containing 90 percent ethanol and10 percent water for extraction of pigments and contaminants with minimal zein loss ( Col. 4, lines 59-67; Col. 5, lines 60-64; Col. 7, lines 52-54).  This reference teaches that the percentage of zein loss during an ethanol extraction is 2.7 percent (Col. 8, lines 18-40; table 1).  Cook further teaches heat treating the corn gluten material before washing ethanol washing to 80C (Col.  7, lines 52-54; Col. 8, lines 5-29). Cook further teaches that heat-treating temperatures range from 55C to 85C,
 (Col. 7, lines 52-54; Col. 8, lines 5-29).  Cook also teaches that extraction occurs at temperatures ranging from about 5-50C (Col. 4, lines 23-33; 59-67; Col.  8, lines 5-29).
	Cargill teaches that hydrogen peroxide may be used as an oxidizing agent and that before washing, the gluten is rinsed with a hydrogen peroxide prior to the ethanol water solvent extraction that produces a resulting product with a reduced free sulfite concentration compared to the starting material; paragraphs [00050, 00051, 00053]. 
	As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Chen and added the heating and oxidation steps because Cook and Cargill teach that these are steps that can be incorporated into similar methods of corn protein extraction, for the benefit of providing a reduced sulfite concentration in the resultant product and producing a high yield. One would be motivated to add both steps because they produce similar protein content, and lower sulfite concentrations. As such, there is a reasonable expectation of success that the modified step of Cook and Cargill can be combined with the extraction method of Chen to result in minimal protein loss and free sulfite reduction. 
	As such, claims 3-7 and 9 are rendered obvious by the hydrogen peroxide and heating steps taught by Cook and Cargill. Claim 10 is rendered obvious because Cargill teaches that the extraction is washing step is done at about 25C, which falls within the range of claims 10 and 11. Claim 14 is rendered obvious because Cook teaches that the ethanol ranges from 90-100% (col. 4, lines 59-67). As to claim 8, the amount of hydrogen peroxide add would have been obvious to optimize based on routine experimentation. MPEP 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As such, the claims are rendered obvious over Chen, Cook and Cargill. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654